Citation Nr: 1337729	
Decision Date: 11/19/13    Archive Date: 12/06/13

DOCKET NO.  13-09 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, to include as due to exposure to herbicides.

2.  Entitlement to service connection for insomnia, to include as due to diabetes mellitus.

3.  Entitlement to service connection for retinopathy, to include as due to diabetes mellitus.

4.  Entitlement to service connection for a skin condition, to include as secondary to diabetes mellitus.

5.  Entitlement to service connection for a neck condition, to include as secondary to diabetes mellitus.

6.  Entitlement to service connection for erectile dysfunction, to include as secondary to diabetes mellitus.

7.  Entitlement to service connection for a right shoulder condition, to include as secondary to diabetes mellitus.

8.  Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, to include as secondary to diabetes mellitus.

9.  Entitlement to service connection for peripheral neuropathy of the bilateral upper extremities, to include as secondary to diabetes mellitus.

10.  Entitlement to service connection for shingles.


REPRESENTATION

Appellant represented by:	Arkansas Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M.H. Stubbs, Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to September 1969.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The claims are now properly before the RO in North Little Rock, Arkansas.

On his substantive appeal, VA Form 9, the Veteran had requested a hearing before a Board member.  With the withdrawal of his claims on appeal, the request for a Board hearing is also considered withdrawn.


FINDING OF FACT

In September 2013, prior to the promulgation of the Board's decision, the Veteran requested a withdrawal of all of his issues on appeal.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal for the issues of entitlement to diabetes mellitus, insomnia, retinopathy, skin condition, neck condition, erectile dysfunction, right shoulder disorder, peripheral neuropathy of the upper and lower extremities, and shingles have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2012); 38 C.F.R. §§ 20.202 , 20.204 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

On September 11, 2013, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of the issues on appeal was requested.  Specifically, the Veteran wrote the following: "Veteran would like to withdraw all issues from appeal."  As this statement from the Veteran is in writing, signed by the Veteran, and clearly shows his intent to withdraw his appeal, the Board finds that the Veteran has withdrawn this appeal.  Hence, there remains no allegation of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


